Warner, Judge.
This was an action of ejectment to recover the possession of a city lot in the city of Macon. On the trial of the case, *410the lessors of the plaintiffs introduced in evidence a deed to the premises in dispute, from Martha Williams, dated 11th of March, 1851, recorded 7th of April, 1854. Plaintiffs also introduced a deed from Martha Williams to the defendant, dated 21st of August, 1866, and recorded 28th of August, 1866, and proved defendant in possession of the premises. There was other evidence introduced on both sides as to the actual notice of the prior deed by the defendant at the time of his purchase of the lot; but the main question in the case turned on the effect of the record of the prior deed. That deed was recorded with the names of only two subscribing witnesses, neither of whom was a judicial officer, and there was no probate of the deed by the others. There now appears on the face of the deed three subscribing witnesses, one of whom subscribed his name as a Rotary Public, which the Clerk failed to record when he recorded the deed, and the question is whether the record of the prior deed, as the same appeal’s on the record, was such notice under the law (the same not having been recorded within twelve months from the date thereof) as will defeat the title of the defendant as a subsequent purchaser from Mrs. Williams, whose deed was recorded within twelve months from its date. The point in the case is, whether an irregular registration of a deed is notice to a subsequent purchaser whose deed has been regularly recorded .according to law. The Court below decided it was not, and so charged the jury. A verdict was found for the defendant. The plaintiff excepted to the charge of the Court, and also moved for a new trial on the ground of surprise and newly discovered evidence, that one of the witnesses to the deed, whose affidavit appears in the record, would swear that the witness who attested the deed as a Rotary Public subscribed his name thereto at the time of its execution, and that the Clerk had failed to so record it. This motion was overruled, and the plaintiffs excepted. The 2663d section of the Code declares, .that “ every deed conveying lands, shall be recorded in the *411office of the Clerk of the Superior Court of the county where the land lies, within one year from the date of such deed. On failure to record within this time, the record may be made at any time thereafter; but such deed loses its priority over a subsequent deed from the same vendor, recorded in time, and taken without notice of the existence of the first.” This section of the Code is in substance >the same in its legal effect as the Act of 1837. The question in the case is, whether the prior deed from Mrs. Williams not having been recorded within twelve months from the date thereof, and when recorded, the record thereof did not show that its execution had been attested as required by law so as to admit the same to probate, was legal notice to the defendant as a subsequent purchaser from Iier? The defendant was only bound to know what the record disclosed, and the record shows that the deed had been recorded, without any lawful authority to do so. This Court held in Rushin vs. Sheilds & Ball, 11th Georgia Reports, 637, that the irregular registration of a deed was not notice. There was no error in the charge of the Court on this point in the case, or in refusing the motion for a new trial.
The newly discovered evidence will not alter the record as it existed at the time the defendant purchased the lot.
Let the judgment of the Court below be affirmed.